Citation Nr: 1434604	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  97-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than a nightmare disorder), to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vascular disease/cardiovascular disease as secondary to a service-connected disability (claimed as secondary to PTSD).

3.  Entitlement to service connection for a cerebrovascular accident as secondary to a service-connected disability (claimed as secondary to PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to August 1962.

The issues listed on the title page, except for the PTSD issue, are before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on December 18, 2009, pursuant to a Joint Motion for Partial Remand.  That order vacated a July 2008 Board decision as to these issues and remanded them for additional development.  The matters were previously remanded by the Court in December 2000.  These issues initially arose from a January 1996 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The service connection claim for PTSD comes to the Board from a March 2003 rating decision of the RO in Cleveland, Ohio, which denied service connection for PTSD.  

In January 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The PTSD issue was remanded by the Board for additional development in July 2008.  The Board remanded the other issues on appeal in accordance with the Court's order in June 2010.
 
The case was returned to the Board again in April 2012.  At that time the Board noted that the Veteran had, in essence, asserted an alternative theory of entitlement to service connection for vascular disease/cardiovascular disease and cerebrovascular accident as secondary to PTSD.  While this matter was not addressed in the Court's remand, the Board found the matter had been raised and must be appropriately adjudicated.  The Board further noted that the direct service connection claims and secondary claims in this case were extremely complex, independently, and were not matters found to be inextricably intertwined.  The Court has held that bifurcation of a claim is generally a matter within VA discretion.  See Rice v. Shinseki, 22 Vet. App. 447, 45, n. 7 (2009).  Therefore, the Board found bifurcation of the direct and secondary service connection issues was appropriate and then adjudicated the service connection claim for vascular/ cardiovascular disease and cerebrovascular accident to include as due to exposure to ionizing radiation, but remanded the service connection claim for vascular/cardiovascular disease and cerebrovascular accident as secondary to PTSD. 

The Board also noted that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an initial claim of entitlement to service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim. Therefore, the issue on appeal as to the PTSD claim was revised to include consideration of the other applicable diagnoses of record in this case.  The Board then proceeded to remand the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, service connection for vascular disease/cardiovascular disease as secondary to a service-connected disability (claimed as secondary to PTSD), and service connection for a cerebrovascular accident as secondary to a service-connected disability (claimed as secondary to PTSD).

The directives of the Board's remand noted that the RO should provide for a clarification opinion as to whether the Veteran had an acquired psychiatric disorder to include nightmare disorder, as a result of a verified event in service.  Thereafter if a favorable opinion was provided, the RO was to conduct any additional development necessary to adjudicate the service connection claims for vascular disease/ cardiovascular disease and cerebrovascular accident, both claimed as secondary to PTSD, to include obtaining a medical opinion.  A VA psychiatric medical opinion was provided in May 2012.  Based on the findings in the opinion, the RO granted service connection for a nightmare disorder in a June 2012 rating decision and assigned a 30 percent rating, effective January 5, 2000.  In a June 2012 supplemental statement of the case the RO continued the denial of service connection for PTSD.  The Veteran's attorney submitted a statement in August 2012 that the Veteran still contends that he is entitled to service connection for PTSD.  Therefore, notwithstanding the RO's grant of the service connection claim for a nightmare disorder, the issue of entitlement to service connection for PTSD is still on appeal and will be addressed in the decision below.

While the RO subsequently readjudicated the service connection claim for PTSD, the RO failed to readjudicate the service connection claims for vascular disease/ cardiovascular disease and cerebrovascular accident, both claimed as secondary to PTSD.  The RO also did not obtain a medical opinion in light of the favorable outcome for the nightmare disorder issue.  As these issues were not addressed, they must be remanded again.  Also, the service connection claim for PTSD must be remanded again for reasons explained in more detail below.

The issue of entitlement to service connection for hypertension, secondary to the now service-connected nightmare disorder has been raised by the record by a March 2012 VA medical record (referenced in the May 2012 VA medical opinion) which noted that the Veteran was having hypertensive episodes due to nightmares.  However, the issue of service connection for hypertension has not been recently adjudicated by the Agency of Original Jurisdiction (AOJ) since the Board's denial of service connection for hypertension, to include as secondary to ionizing radiation in April 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Regional Office.  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks service connection for PTSD.  A review of the record reveals that the psychiatric disorder issue on appeal involves complex and conflicting psychiatric opinions.  Pertinent medical evidence of record reveals that the Veteran has been provided various psychiatric diagnoses, including generalized anxiety disorder, PTSD, major depressive disorder, dysthymia, dysthymic disorder, PTSS (posttraumatic stress syndrome), adjustment disorder, personality disorder not otherwise specified, and mental disorder not otherwise specific related to medical conditions.  

In July 2008 the Board remanded the service connection issue of PTSD for additional development, to include that the Veteran's claims file be reviewed by a panel of "two VA psychiatrists, if feasible," for opinions as to the etiology of any current psychiatric disorder and whether a diagnosis of PTSD was warranted under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th edition, (DSM-IV) criteria.  Thus, the Veteran underwent an additional VA examination in June 2011 and his claims file was reviewed by a panel of two VA examiners albeit the record shows that the examiners were both clinical psychologists. 

The Board considered this case again in April 2012 and determined that in light of the complex and conflicting medical evidence in this case and the requirement of compliance with the instructions of the prior remand, further development was required.  Thereafter a VA medical opinion was provided by a psychologist in May 2012.  Unfortunately the psychologist who provided the opinion in May 2012 referred to relevant VA treatment records dated from November 2011 to March 2012 that are not in the claims file or in the Virtual VA records.  As these records are relevant and inaccessible by the Board the case must be remanded so that they can be associated with the claims file or scanned into Virtual VA records.  The RO also must review this evidence as there is no indication that the RO has reviewed the records, as well.

The Veteran also seeks service connection for cardiovascular disorders and a cerebrovascular accident, claimed as secondary to PTSD.  The Board determined in April 2012 that these issues must be deferred pending resolution of the inextricably intertwined acquired psychiatric disorder claim.  It was noted that in support of his claims the Veteran provided copies of medical articles including a January 2007 article addressing a relationship between PTSD and coronary heart disease.  The directives of the Board's remand noted that the RO should provide for a clarification opinion as to whether the Veteran had an acquired psychiatric disorder to include nightmare disorder, as a result of a verified event in service.  Thereafter if a favorable opinion was provided, the RO was to conduct any additional development necessary to adjudicate the service connection claims for vascular disease/ cardiovascular disease and cerebrovascular accident, both claimed as secondary to PTSD, to include obtaining a medical opinion.  Although a favorable opinion was provided in May 2012 regarding a nightmare disorder, the RO did not provide for any subsequent medical opinion regarding the service connection claims for a vascular disease/cardiovascular disease or cerebrovascular accident; nor did the RO readjudicate these matters.  It is again noted that the Board bifurcated the issues of service connection for vascular disease/cardiovascular disease and cerebrovascular accident, to include as secondary to ionizing radiation exposure and only adjudicated these matters in the April 2012 Board decision.  The issues of service connection for vascular disease/cardiovascular disease and cerebrovascular accident, secondary to PTSD remain on appeal.

Based on the favorable opinion provided in May 2012 regarding the nightmare disorder, and the articles submitted by the Veteran addressing a relationship between PTSD and coronary artery disease, a medical opinion should be provided regarding the service connection claims for vascular disease/cardiovascular disease and cerebrovascular accident, secondary to service-connected nightmare disorder.  Thereafter, the RO should readjudicate this claim.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Cincinnati, Ohio dated from September 2011 to present, relevant to the Veteran's psychiatric disorders, vascular/cardiovascular disease, and cerebrovascular accident.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate what further steps VA will make regarding his claim.

2.  After the above records have been associated with the claims file or scanned into Virtual VA, schedule the Veteran for an appropriate VA examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of vascular disease/cardiovascular disease and/or cerebrovascular accident, was caused or, alternatively, aggravated beyond the natural progress of the disorder, by the Veteran's service-connected nightmare disorder.  Although the Veteran is not service connected for PTSD, the examiner should consider the copies of medical articles submitted by the Veteran including a January 2007 article addressing a relationship between an acquired psychiatric disorder (specifically, PTSD) and coronary heart disease.  

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal with consideration of all additional VA treatment records dated since September 2011.  If the benefits remain denied, issue the Veteran and his attorney a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

